t c summary opinion united_states tax_court kevin wade hamblin petitioner v commissioner of internal revenue respondent docket no 7617-99s filed date kevin wade hamblin pro_se sara j barkley for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner' sec_1 unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure federal_income_tax for the issue for decision is whether certain amounts received by petitioner from his former employer during in connection with the settlement of a class action against his former employer are excludable from gross_income under sec_104 in his petition petitioner alleged my ex-wife filed for the year of and i do not remember signing a for that tax season so i cannot attest to its correctness nor should i be held accountable if it is incorrect as to her income at trial petitioner filed a trial memorandum in which he stated that his former spouse carol l fuhr hamblin mrs hamblin falsely reported on their joint_return income from a trade_or_business activity conducted by her in the amount of dollar_figure and the reason for reporting such income was solely for the purpose of claiming an earned_income_credit under sec_32 with respect to the tax on that income petitioner claims relief from joint liability under sec_6015 respondent agrees while not making any concession that the issue is appropriate but cannot now be considered by the court for the reason that respondent had no knowledge prior to trial that petitioner intended to claim relief from joint liability and accordingly petitioner's former spouse was not provided notice as regquired by sec_6015 see also 115_tc_118 interim rule some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner was a legal resident of canon city colorado petitioner was an employee of payless drug stores northwest inc payless in colorado from sometime during until date he worked in several different positions including that of floor supervisor although his assignments varied ranging from stocking shelves to the supervision of employees shortly after his employment began with payless petitioner realized that his employer was overly demanding he and other employees were required to work from to hours per week at least and sometimes days per week he found the work overwhelming and finally realized he could no longer bear the in the notice_of_deficiency respondent disallowed the earned_income_credit of dollar_figure claimed on petitioner's joint_return for for the reason that the inclusion of petitioner's class action award in income exceeded the earned_income amount as provided in sec_32 and b if the court sustains respondent on the class action income issue respondent's adjustment disallowing the earned_income_credit would likewise be sustained however the question of whether petitioner is entitled to relief from joint liability under sec_6015 with respect to the trade_or_business income attributable to his former spouse would remain additional information regarding petitioner's joint_return relative to this issue is provided later in the body of the opinion emotional and physical strains of the job he left the employment with payless in date and went into real_estate on date an action was filed in the u s district_court for the district of idaho against payless by four of its former employees for themselves and on behalf of other present and former employees of payless the complaint alleged that the purpose of the action was to recover on behalf of the class of employees unpaid overtime compensation liquidated_damages attorney's_fees and costs under section b of the fair labor standards act of ch 52_stat_1069 currently codified pincite u s c secs petitioner was not one of the plaintiffs instituting the action however petitioner qualified for participation as a member of the class of employees for whom the action was filed petitioner never elected to be excluded from the class nor did petitioner ever claim or institute any separate action against payless the class action did not proceed to trial but was settled payless agreed to pay dollar_figure million for the benefit of all qualifying members of the class including petitioner as part of the settlement the plaintiffs in the class action executed a written settlement agreement and release the settlement agreement effective date in consideration for payment of the dollar_figure million by payless the settlement agreement included a release by the plaintiffs of payless that was embodied as sec_3 and provided in pertinent part the plaintiffs hereby release and discharge payless from all actions claims or demands for damages liabilities costs or expenses which the plaintiffs have against payless on account of or in any way arising out of the claims that were asserted or that could have been asserted in the lawsuit by the plaintiffs including but not limited to claims for personal injuries intentional infliction of emotional distress negligent infliction of emotional distress and from all known claims whether based on tort statute or contract which are based in whole or in part or arise out of or in any way relate to the lawsuit and anything done or allegedly done by payless arising out of or in conjunction with or relating to the employment of any and or all plaintiffs by payless the settlement agreement additionally included section entitled liability denial and basis for settlement which provided payless denies any liability on its part and enters into this agreement solely to avoid litigation and to buy its peace all settlement proceeds are paid to plaintiffs on account of personal injuries this settlement agreement and the releases contained herein settle and resolve all claims which have to this point been contested and denied by the parties as well as all other claims released by paragraph sec_3 and of this settlement agreement none of the provisions of this settlement agreement and nothing contained in this settlement agreement shall be construed as an admission of any liability whatsoever by any party hereto to any other party hereto emphasis added as a member of the class of former employees of payless petitioner during received dollar_figure from which dollar_figure was deducted for attorney's_fees and costs for a net amount of dollar_figure the amount recovered included back pay liquidated_damages an amount for participating as a member of the class and another amount for testifying in a deposition the parties did not provide an itemization of these various amounts except that the notice_of_deficiency listed dollar_figure as liquidated_damages and dollar_figure as wages or back pay as part of the settlement petitioner executed an individual certification and release in favor of payless wherein he acknowledged receipt of documents regarding settlement of the class action acknowledged receiving a copy of the settlement agreement that was incorporated by reference as part of his release expressly affirmed the authority of the named plaintiffs to release my claims and settle the lawsuit and individually released payless in paragraph of the release that provided in pertinent part in exchange for the payment of the amount to petitioner i hereby release and discharge payless from all actions claims or demands for damages liabilities costs or expenses which the plaintiffs individually or collectively have against payless on account of or in any way arising out of the claims that were asserted or that could have been asserted in the lawsuit by the plaintiffs which lawsuit is hereby acknowledged as not fully plead further including but not limited to claims for personal injuries intentional infliction of emotional distress negligent infliction of emotional distress and from all known claims whether based on tort statute or contract which are based in whole or in part or arise out of or in any way relate to the lawsuit and anything done or allegedly done by payless arising out of or in conjunction with or relating to the employment of any and or all plaintiffs prior to date by payless emphasis added petitioner and his then wife mrs hamblin filed a joint federal_income_tax return for the amount received by petitioner from payless was not included as income on the return at the time the return was filed in date petitioner was incarcerated the return was not signed by petitioner however mrs hamblin signed the return on his behalf pursuant to a general durable_power_of_attorney petitioner had previously executed appointing mrs hamblin as his agent with authority to perform such acts on his behalf the items of income reported on the return are as follows wages and salaries dollar_figure taxable interest_income schedule c business income big_number other income house cleaning total dollar_figure the earned_income reported on the return was attributable solely to mrs hamblin and included schedule c income from a real_estate sales activity conducted by mrs hamblin under the business name of heritage realtors the return also included an internal_revenue_service form schedule eic harned income credit which listed two qualifying children the amount of the earned_income_credit claimed was dollar_figure petitioner and mrs hamblin separated in and were divorced in respondent issued one notice_of_deficiency to petitioner and mrs hamblin and determined that the dollar_figure gross amount received by petitioner from payless constituted gross_income and dollar_figure of the attorney's_fees and costs related to the payless award was allowable as an itemized_deduction ’ because the standard_deduction claimed on the return was less than the allowed itemized_deduction respondent substituted the dollar_figure in attorney's_fees and costs for the standard_deduction claimed on the return the dollar_figure in earned_income_credit on the return was also disallowed in full see supra note petitioner filed a timely petition in this court mrs hamblin did not petition this court petitioner contends that the amount he received in the settlement represented damages for the physical and mental strain he suffered in the undue hours and days he was required to work for payless which he could no longer endure and resulted in his leaving the employment more specifically when questioned at trial as to what was the personal injury he sustained petitioner the allowed amount presumably consists of the dollar_figure withheld from petitioner's award le sec_2 percent of adjusted_gross_income that is not allowable under sec_67 ‘ petitioner has not challenged respondent's inclusion of the dollar_figure in attorney's_fees in gross_income and allowance of that amount as an itemized_deduction reduced by the sec_67 limitation see miller v commissioner tcmemo_2001_55 219_f3d_941 9th cir affg tcmemo_1998_395 answered it was fatigue stress headaches the fact that i was going around like a zombie the fact that i had -- that i was making bad decisions there's -- that pretty much covers everything but it was such a tremendous amount of stress that i was having a hard time dealing with life and it was manifesting itself petitioner also contends that his physical and emotional injuries were a contributing cause of his subsequent commission of a felony for which he was sentenced to prison no action was ever instituted by petitioner against payless for the above injuries petitioner described nor do any of the settlement documents between payless and its former employees address any specific injury to any of the former employees who instituted the action including petitioner as a member of the class sec_104 provides that gross_income does not include the amount of any damages received whether by suit or agreement on account of personal injuries or sickness under sec_1_104-1 income_tax regs damages means a recovery based upon tort or tort type rights see also 515_us_323 while personal injuries under sec_104 may generally include both physical as well as nonphysical emotional injuries such as pain and suffering emotional distress harm to reputation or other -- - consequential damages eg a ruined credit rating the supreme court has distinguished such personal injuries from legal injuries of an economic character such as those arising out of the unlawful deprivation of the opportunity to earn wages through a wrongful termination 504_us_229 damages received for lost wages in connection with the settlement of economic rights such as those arising out of a breach of contract are not excludable from income under sec_104 see 102_tc_116 affd in part revd in part on another issue 70_f3d_34 5th cir sec_1_104-1 income_tax regs provides the term damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus in order to exclude damages from gross_income pursuant to sec_104 the taxpayer must prove the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income under sec_104 see united_states v burke supra pincite the crucial question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir determining the nature of the claim is a factual inquiry see robinson v commissioner supra pincite here the complaint in the class action was exclusively for recovery_of overtime compensation liquidated_damages attorney fees and costs under the fair labor standards act of nowhere in the complaint or in the settlement agreement is there any reference to or any indication that the recovery included damages for physical or mental injuries moreover the record satisfies the court that petitioner's claim to physical and mental injuries was not called to the attention of payless or its attorneys in connection with the class action since there was no claim made for such injuries by petitioner the rhetorical question posed in bagley v commissioner supra is that whatever the settlement was for it certainly was not for personal injuries attributable to the injuries petitioner claims moreover the general language relied on by petitioner in the settlement agreement that all settlement proceeds are paid to plaintiffs on account of personal injuries is inconsistent with indeed some of the injuries petitioner complains of occurred long after his employment with payless the other provisions of the agreement that quite clearly indicate and establish that the settlement was intended to satisfy the claims made in the class action such language relied on by petitioner in the settlement agreement therefore can be ignored see peaco v commissioner tcmemo_2000_122 an express allocation such as petitioner relies on may be disregarded if the facts and circumstances surrounding a payment such as exists in this case indicate that the payment was intended by the parties to be for a different purpose see bagley v commissioner supra robinson v commissioner supra 87_tc_1294 affd 848_f2d_81 6th cir burditt v commissioner tcmemo_1999_117 the court therefore finds that the amounts awarded to petitioner were for back pay and liquidated_damages under the fair labor standards act pursuant to the class action initiated by the former employees of payless as such the amount_paid to petitioner constituted gross_income and such amount is not excludable under sec_104 see commissioner v schleier supra respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division in order to present petitioner's claim to relief from joint liability under sec_6015 as an issue before this court which includes the right of intervention by petitioner's former spouse an appropriate order will be issued
